Title: James Madison to Thomas S. Grimké, 23 October 1830
From: Madison, James
To: Grimké, Thomas S.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Octr. 23. 1830
                            
                        
                        
                         
                        I have recd. your letter of the 14th. inst: and with a view to the information it requests concerning our
                            University, inclose a printed Copy of its Statutes, with one of the By laws of the Faculty, and a manuscript statement of
                            the expences of a Student. There are a few Resolutions of the Visitors not yet in print, but not material to your object.
                        With respect to the course of Study, it is to be observed that the Students are not formed into graduated
                            Classes, as in most if not all of the American Colleges & Universities; but attend such of the Schools as their
                            parents or themselves chuse; the mode of instruction being by lectures of the respective Professors & text books,
                            and by constant & strict examinations, preparatory to the annual one which is solemn & effective
                        On the subject of the youths in the predicament which involves your son, I must refer you to [section symbol]
                            6. pa. 24. of the Enactments, by which you will see that there is no insuperable bar to their admission into the
                            University. But it may be expected that the evidence of general good conduct, other than a certificate from the College,
                            to be satisfactory must be strong in proportion to the cause preventing the certificate
                        In a few lines addressed to Charleston, I acknowledged the receipt of your several pamphlets; and, with my
                            thanks for my share of them, forwarded the others as you desired to the University. I address this as suggested to
                            Columbia With great & cordial esteem
                        
                        
                            
                                James Madison
                            
                        
                    